                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

WEBASTO THERMO & COMFORT
NORTH AMERICA, INC. and
WEBASTO-EDSCHA CABRIO USA, INC.,

                   Plaintiffs,                      Case No. 16-cv-13456

v.                                                  Paul D. Borman
BESTOP, INC.,                                       United States District Judge

               Defendant.
_______________________________/

             OPINION AND ORDER DENYING BESTOP, INC.’S
             MOTION FOR RECONSIDERATION (ECF NO. 94)

      On July 3, 2018, this Court entered an Opinion and Order granting Plaintiffs

Webasto Thermo & Comfort North America, Inc. and Webasto-Edscha Cabrio USA,

Inc.’s (“Webasto”) motion to dismiss Defendant BesTop, Inc.’s (“BesTop”)

inequitable counterclaim and striking BesTop’s unclean hands defense. (ECF No. 92.)

On July 17, 2018, BesTop filed a motion for reconsideration (ECF 94). The Court

ordered Webasto to respond, which Plaintiffs did on July 31, 2018. (ECF No. 97.)

      For the reasons that follow, the Court DENIES the motion for reconsideration.

I.    BACKGROUND

      Familiarity with the factual background of this matter is set forth in numerous



                                         1
prior opinions and orders of this Court and familiarity with those facts is presumed.

In short, Webasto alleges that on May 24, 2016, the United States Patent and

Trademark Office (“USPTO”) issued the ‘342 Patent and that Webasto holds all right,

title and interest in the ‘342 Patent with rights to enforce the ‘342 Patent and to sue

for infringement. (ECF No. 1, Complaint ¶ 8; Ex. A, U.S. Patent No. 9,346,342.) The

‘342 Patent claims technology related to a vehicle roof and roof opening mechanism

that Webasto claims to have introduced to the public on March 27, 2015, at the Easter

Jeep Safari event in Moab, Utah. (Compl. ¶ 10-11.) Webasto alleges that the

Webasto roof opening mechanism provides an innovative and effective way to cover

and selectively uncover a roof opening. (Compl. ¶ 12.)

      Webasto alleges that BesTop manufactures a roof opening mechanism under

the name “Sunrider For Hardtop” (“Sunrider”) that incorporates Webasto’s patented

roof opening mechanism and infringes one or more claims of the ‘342 Patent, either

literally or under the doctrine of equivalents. BesTop asserts that the claims of the

‘342 Patent were disclosed in prior art and are therefore unpatentable. BesTop also

asserted an inequitable conduct counterclaim, which this Court dismissed in its July

3, 2018 Opinion and Order. BesTop now seeks reconsideration of that decision.

II.   STANDARD OF REVIEW

      “A motion for reconsideration is governed by the local rules in the Eastern


                                          2
District of Michigan, which provide that the movant must show both that there is a

palpable defect in the opinion and that correcting the defect will result in a different

disposition of the case.” Indah v. U.S. S.E.C., 661 F.3d 914, 924 (6th Cir. 2011).

Eastern District of Michigan Local Rule LR 7.1(h)(3) provides in pertinent part:

      Generally, and without restricting the court’s discretion, the court will
      not grant motions for rehearing or reconsideration that merely present the
      same issues ruled upon by the court, either expressly or by reasonable
      implication. The movant must not only demonstrate a palpable defect by
      which the court and the parties and other persons entitled to be heard on
      the motion have been misled but also show that correcting the defect will
      result in a different disposition of the case.


E.D. Mich. L.R. 7.1(h)(3). “A ‘palpable defect’ is a defect which is obvious, clear,

unmistakable, manifest, or plain.” Ososki v. St. Paul Surplus Lines Ins. Co., 162 F.

Supp. 2d 714, 718 (E.D. Mich. 2001). “A motion for reconsideration which presents

the same issues already ruled upon by the court, either expressly or by reasonable

implication, will not be granted.” Ford Motor Co. v. Greatdomains.Com, Inc., 177

F. Supp. 2d 628, 632 (E.D. Mich. 2001). “A motion for reconsideration should not

be used liberally to get a second bite at the apple, but should be used sparingly to

correct actual defects in the court’s opinion.” Oswald v. BAE Industries, Inc., No. 10-

cv-12660, 2010 WL 5464271, at *1 (E.D. Mich. Dec. 30, 2010) (citing Maiberger v.

City of Livonia, 724 F. Supp. 2d 759, 780 (E.D. Mich. 2010) (“‘It is an exception to

the norm for the Court to grant a motion for reconsideration. . . . [A]bsent a significant

                                            3
error that changes the outcome of a ruling on a motion, the Court will not provide a

party with an opportunity to relitigate issues already decided.’”)). “[A] motion for

reconsideration is not properly used as a vehicle to re-hash old arguments or to

advance positions that could have been argued earlier but were not.” Smith v. Mount

Pleasant Public Schools, 298 F. Supp. 2d 636, 637 (E.D. Mich. 2003). See also Allen

v. Henry Ford Health Sys., No. 08-14106, 2010 WL 653253, at *1 (E.D. Mich. Feb.

19, 2010) (holding that motions for reconsideration do not permit a party to “to raise

new legal theories that should have been raised earlier” or “attempt to supplement the

record with previously available evidence”).

      The Sixth Circuit has affirmed these standards, which govern the Court’s

consideration of Plaintiff’s motion for reconsideration:

      It is well-settled that “parties cannot use a motion for reconsideration to
      raise new legal arguments that could have been raised before a judgment
      was issued.” Roger Miller Music, Inc. v. Sony/ATV Publ’g, 477 F.3d 383,
      395 (6th Cir. 2007). Additionally, reconsideration motions cannot be
      used as an opportunity to re-argue a case. Furthermore, a party may not
      introduce evidence for the first time in a motion for reconsideration
      where that evidence could have been presented earlier.


Bank of Ann Arbor v. Everest Nat. Ins. Co., 563 F. App’x 473, 476 (6th Cir. 2014).

See also Zucker v. City of Farmington Hills, 643 F. App’x 555, (6th Cir. 2016) (“It is

also “well-settled” law in this circuit that parties cannot use a motion for



                                          4
reconsideration to raise new legal arguments that could have been raised before a

judgment was issued. . . . [a]nd [n]ew arguments based on hindsight regarding how

a movant would have preferred to have argued its case do not provide grounds for

Rule 60(b) relief.”) (internal quotation marks and citations omitted).

III.   ANALYSIS

       BesTop confirms in its motion for reconsideration that it alleges that “[t]he

“who” is either “the inventor” (an individual) or “the prosecution attorney” (an

individual) or both.” (Mot. Recon. 2, PgID 2278) (emphasis added). BesTop holds

firm to its right to plead the “who” in the alternative as long as the “alternatives” are

individuals and not corporate entities: “Federal circuit case law . . . merely requires

pleading someone other than an organization as the “who,” which BesTop has done

here.” (ECF No. 94, Mot. Recon. 3, PgID 2279) (emphasis in original). BesTop cites

no law in support of this statement, but offers a string of cases that BesTop represents

have “allow[ed] the pleading of multiple individuals who owed a duty of disclosure

to the USPTO as the “who,” as opposed to organizations, the distinction addressed in

Exergen.” (Id.) (Emphasis in original.) BesTop argues that Exergen Corp. v. Wal-

Mart Stores, Inc., 575 F.3d 1312 (Fed. Cir. 2009), which the Court discussed at length

in its July 3, 2018 Opinion and Order, was concerned only with prohibiting

“generically pleading organizational entities as the “who,” not alternatively pleading

                                           5
more than one individual, as BesTop has done here.” (Mot. Recon. 8, PgID 2284)

(emphasis in original). BesTop is wrong. Although Exergen clearly confirms that

naming an organization (as opposed to an individual) will never suffice because “only

individuals, rather than corporations . . . owe a duty of candor to the PTO,” Exergen,

575 F.3d at 1329, the case was not just concerned with the rather obvious distinction

between pleading an individual as opposed to an organization.           Exergen was

concerned with sufficiently pleading that a specific individual (or multiple specific

individuals) alleged to have engaged in inequitable conduct be specifically identified

(and not generically identified, such as “the company’s inventor” or “the company’s

attorney”) and that sufficient facts be pleaded to plausibly suggest that the specific

individual (or if more than one individual is alleged to have committed the acts each

specific individual) identified made the misrepresentations to or withheld information

from the USPTO and did so with the specific intent to deceive the USPTO.

      BesTop misrepresents in its motion for reconsideration that this Court reasoned

that BesTop failed to sufficiently plead the “who” because “it did not single out one

specific individual who failed to disclose prior art to the USPTO.” (Mot. Recon. 7,

PgID 2283.) The Court never suggested that only one individual could be the subject

of an inequitable conduct claim. Clearly, as multiple cases make clear, an inequitable

conduct claim may plausibly allege more than one “who” – that is to say more than

                                          6
one specific individual who is alleged to have misrepresented or withheld material

information in a USPTO proceeding. But a claim alleging alternatively that either one

individual or another or perhaps both may be the “who” is patently insufficient.

Contrary to BesTop’s argument, Rule 8(d)(2), which permits pleading claims and

defenses in the alternative, does not relieve a party from the burden of pleading fraud

with particularity as to each alternative claim or defense pleaded, as required by Rule

9(b), or from the burden of sufficiently pleading that each specific individual, or

specific individuals if more than one is alleged to have engaged in the inequitable

conduct, misrepresented facts to the USPTO and possessed the requisite intent to

deceive as required by Federal Circuit precedent. Adopting BesTop’s argument

would render Rule 9(b), which imposes a heightened pleading standard here,

meaningless in this context.

      BesTop string cites a number of cases that unsurprisingly permit the pleading,

by name, of multiple individuals as the “who” in an inequitable conduct claim. But

none of these cases addresses or approves the “either a or b or both” alternative

pleading that BesTop engages in here. On the contrary, the courts find plausibility

based on the pleading of specific facts that permit the inference that each of the named

individuals committed the acts or omissions alleged to constitute the inequitable

conduct. And none of these cases suggests that merely naming “an individual as

                                           7
opposed to an organization,” without also specifically alleging that individual’s direct

involvement in the inequitable conduct, satisfies Exergen.          See, e.g., Johnson

Outdoors Inc. v. Navico, Inc., 774 F. Supp. 2d 1191, 1198-99 (M.D. Ala. 2011)

(finding that inequitable conduct counterclaim adequately pleaded the “who” by

alleging that “Messrs. Betts, Derrow, and Howell falsely stated and misrepresented

to the [PTO] that known side scan sonar devices locate the transducer in a vessel

towed by the watercraft”) (emphasis added); Front Row Technologies, LLC v. NBA

Media Ventures, LLC, 163 F. Supp. 3d 938, 964, 993 (D. New Mexico 2016) (finding

inequitable conduct counterclaim adequately pleaded the “who” by identifying “Mr.

Ortiz and Mr. Lopez . . . as the persons directly responsible for the alleged inequitable

conduct” who “both knew of the material information and deliberately withheld or

misrepresented it,” rather than “merely alleg[ing] that one of Front Row’s attorneys

was involved” and instead naming the “specific individual . . . responsible for the

alleged inequitable conduct”) (emphasis added); Certusview Technologies, LLC v.

S&N Locating Servs., LLC, 107 F. Supp. 3d 500, 517, 521 (E.D. Va. 2015)

(concluding that “Defendants have adequately alleged the “who” of the alleged

inequitable conduct by alleging that Nielsen and Chambers failed to disclose the

TelDig Utility Suite product to the PTO,” and “Chambers, Nielsen, and Teja told the

examiner” certain false information) (emphasis added). And, although the Court


                                           8
disagrees with the District of Delaware court’s analysis, even Int’l Bus. Machines

Corp. v. Priceline Grp Inc., No. 15-137, 2017 WL 1349175, at *9 (D. Del. April 10,

2017) (Burke, MJ), which suggested that naming an entire group such as “named

inventors” or “prosecuting attorneys” could satisfy the who “to the extent that they

could be understood to accuse each of the members of a known, clearly ascertainable

group,” still required that each of the members of the ascertainable group be accused.

      Importantly in these cases each individual is alleged to have misrepresented

information to, or otherwise deceived the USPTO. By contrast, BesTop alleges that

“[t]he “who” is either “the inventor” (an individual) or “the prosecution attorney” (an

individual) or both.” (Mot. Recon. 2, PgID 2278) (emphasis added). BesTop’s error

is not in naming more than one individual but in failing to allege that each of them has

engaged in the prohibited conduct. The essence of BesTop’s claim is that someone

must have deceived the USPTO and only time (and more discovery) will tell who.

Exergen prohibits this. As the Court observed in its initial Opinion and Order, an

inequitable conduct counterclaim that pleads in the disjunctive and fails to allege that

specific individuals each in fact misrepresented or deceived the USPTO does not

satisfy Exergen and cannot plausibly support an inference of scienter as to any

particular individual (or individuals). In addition to the cases cited by the Court in its

July 3, 2018 Opinion and Order, see also Senju Pharm.Co., Ltd. v. Apotex, Inc., 921

                                            9
F. Supp. 2d 297, 306-07 (D. Del. 2013) (finding allegations that “‘Abraham Zelkin

or one or more of the other individuals listed as an inventor’ fell short of the [Exergen]

pleading standard,” finding the pleadings “diluted by the qualifiers that either Zelkin,

‘or one or more’ of the other inventors, knew about the [withheld information] and

their materiality – affording the possibility that Zelkin, the only specific individual

named, did not know about them at all”) (alteration in original); Everlight Electronic

Co., Ltd. v. Nichia Corp., 907 F. Supp. 2d 866, 871-73 (E.D. Mich. 2012) (finding

deficient under Exergen allegation that “identifies the ‘who’ only as “Yoshinori

Shimzu, Kensho Sakano, Yasunobu Noguchi, Toshio Moriguchi, and/or other persons

who were substantially involved in the preparation or prosecution of the application

that led to the '925 Patent,” observing that “through the ‘or’ portion [the pleader] has

disjoined them [with] the result that [the pleader] has failed to specifically identify

who is guilty of misconduct’”) (quoting Mitsubishi Heavy Indus., Ltd. v. General

Elec. Co., No. 10-cv-812, 2012 WL 831525, at *2 (M.D. Fla. Mar. 12, 2012));

Emerson Elec. Co. v. Suzhou Cleva Elec. Appliance Co., No. 13-cv-01043, 2014 WL

3600380, at *3 (E.D. Mo. July 22, 2014) (holding that “even assuming that the names

of the applicants and attorneys could be identified from the pleadings and attachments

thereto, Defendants have still failed to satisfy Exergen’s “who” standard,” and noting

that “[s]everal courts, including the Court of Appeals for the Federal Circuit, have


                                           10
held that the “and/or” style of pleading does not satisfy Rule 9(b)’s requirements in

the inequitable conduct context.”) (collecting cases).

IV.   CONCLUSION

        Failure to adequately plead the “who” is sufficient grounds to dismiss

BesTop’s inequitable conduct claim. But neither has BesTop demonstrated that the

Court palpably erred in finding that BesTop’s formulaic pleading of the “how” failed

to satisfy Exergen’s demands. BesTop’s inequitable conduct claim, as the Court

initially held, is the paradigmatic “overplayed litigation tactic” that the Federal Circuit

has endeavored to eliminate, and BesTop has demonstrated no palpable error in that

conclusion.

        BesTop’s motion for reconsideration is DENIED, as is its embedded request

for leave to amend. Putting a name to the individuals but continuing to plead their

conduct in the disjunctive does nothing to enhance plausibility in this instance.

IT IS SO ORDERED.



                                         s/Paul D. Borman
                                         PAUL D. BORMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: October 11, 2018


                                            11
                         CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing order was served upon each
attorney or party of record herein by electronic means or first class U.S. mail on
October 11, 2018.


                                     s/Deborah Tofil
                                     Case Manager




                                       12
